Citation Nr: 1231153	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-09 067	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder, to include tilted pelvis with spina bifida and scoliosis of the lumbar and dorsal spine.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a 3/4-inch shortening of the left leg.

3.  Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and November 2007 rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.  

The case was previously remanded in May 2010 to obtain the Veteran's Social Security Administration (SSA) records.  It was remanded again in January 2011 for the readjudication of the issue of service connection for cervical spondylosis in a supplemental statement of the case (SSOC) and to afford the Veteran his requested hearing.  Review of the record indicates compliances with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  (In June 2012, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.)  


FINDINGS OF FACT

1.  By a December 1991 decision, the RO denied an application to reopen previously denied claims of service connection for back and left leg disorders. 

2.  Evidence received after the December 1991 denial does not relate to unestablished facts necessary to substantiate the claims and does not raise a reasonable possibility of substantiating those underlying claims.

3.  Cervical spondylosis was first manifested several years after the Veteran's period of active military service and is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  The RO's December 1991 denial of a claim to reopen service connection for back and left leg disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the final December 1991 rating decision is not new and material.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

3.  The Veteran does not have cervical spondylosis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, letters dated in October 2004 (new and material claims) and October 2007 (cervical spondylosis) complied with VA's duty to notify the Veteran.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, a letter dated in March 2006 and the October 2007 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 correspondence followed the March 2005 rating decision denying the claims to reopen, such correspondence was followed by a readjudication of those issues and issuance of an SSOC in January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The October 2004 correspondence also informed the Veteran of the basis of the prior final denial of his claims for service connection for back and leg disorders in December 1991.  The Board observes that the last final decision identified by the RO in the October 2004 correspondence was the decision denying the Veteran's initial claim in December 1967.  However, although the date of the last final decision was incorrectly identified, the October 2004 letter notified the Veteran that his claim was previously denied because his conditions preexisted service and were not aggravated by his service and that evidence submitted must relate to that fact.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran in this appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, SSA records, and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

In finding that all necessary records have been obtained, the Board observes that a January 2005 letter from J.M., M.D. indicates that he had been treating the Veteran since August 2001.  However, Dr. J.M.'s records have not been obtained.  In this case, the January 2005 letter provides a nexus opinion and summarizes his treatment of the Veteran.  The letter indicates what disorders the doctor has diagnosed.  The Board observes that medical evidence prior to August 2001 documented the Veteran's cervical spine problems.  In other words, it does not appear that Dr. J.M.'s records would provide pertinent information beyond what is otherwise already known from information already in the claims file.  

In reaching this conclusion, the Board observes that in response to the October 2007 VCAA letter asking the Veteran to identify additional records, the Veteran responded that he had no additional information to submit and requested that the RO obtain his VA treatment records, which the RO did.  Neither the Veteran, nor his representative, has contended that Dr. J.M.'s records are pertinent.  Furthermore, as discussed in detail below, the Board is denying service connection for cervical spondylosis on the basis that it does not find the Veteran incurred an in-service cervical spine injury.  As the Board's denial turns on what happened in service, there is no indication that Dr. J.M.'s post-service treatment records would be helpful.  Accordingly, the Board finds that a remand to obtain those records is not warranted and would result in unnecessary delay in adjudicating the claim.  See Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

VA examinations/opinions with respect to the issues on appeal were obtained in January 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2012 VA examinations/opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

A.  New and Material

Service connection for a spinal injury resulting in a shortened left leg, tilt of the pelvis, spina bifida and scoliosis was initially denied in December 1967 because the evidence did not show that the preexisting injury was aggravated during service.  In other words, evidence of record did not reflect a nexus between the Veteran's spinal injury and his active service.  Service connection for a leg disorder was denied in October 1980 also because the evidence did not show that the Veteran's preexisting injury was aggravated during service.  The October 1980 decision also denied the Veteran's application to reopen service connection for a back disorder because, although evidence received since the previous determination was new, it was not material.  Subsequent rating decisions dated in December 1980 and September 1982, a Board decision in February 1984, and rating decisions dated in June 1990, October 1991, and December 1991 continued to deny the Veteran's claims because any additional evidence received did not tend to show that the Veteran's preexisting spine injury was aggravated by his service.  In August 2004, however, he applied to have his claims reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the December 1991 rating decision consisted of the Veteran's STRs, VA treatment records dated from June 1967 to September 1991, numerous lay statements dated from November 1980 to May 1983, a private examination dated in June 1966, and the Veteran's contentions, including his testimony at a January 1983 RO hearing.  The June 1966 examination--prior to the Veteran's entrance to service--showed that the he did not have any back or leg disorders.  The Veteran's STRs include his October 1966 induction examination, which also did not show any back or leg disorders.  However, eight days after the October 1966 examination, the Veteran complained of one leg being shorter than the other.  He reported being in an accident 18 months earlier and that his left leg was weak.  X-rays in November 1966 revealed no bone or joint abnormalities of the pelvis.  In December 1966, the Veteran reported a "crush" injury of his trunk in 1964 and being hospitalized for eight months.  Since then, he reported episodes of paresthesia and numbness of the left lower leg and foot.  He had an occurrence of an episode when running in the physical training test.  It was advised that the Veteran continue basic training.

A record dated in January 1967 reveals that the Veteran reported an injury to his lower back involving his being crushed beneath a dozer approximately two years earlier.  He had had difficulty walking due to tilting of the pelvis and apparent shortness of his left leg.  The Veteran had finished basic training by the time of the record.  Following examination, the Veteran was diagnosed with tilt of pelvis to the right following crush injury to the low back two years earlier (prior to service), resulting in a 3/4-inch shortening of the left leg, spina bifida at S1, and mild scoliosis of the lumbar and dorsal spine.  It was noted that the Veteran's disorders existed prior to service and were not incurred in the line of duty.  The Veteran was diagnosed with the same disorders in medical board proceedings in January 1967.  The findings of the medical board were that the Veteran's disorders were not caused incident to service; existed prior to entry on active duty; and were not aggravated by active duty.  The Veteran's separation from service was recommended.  The Board observes that none of the Veteran's STRs indicates that he incurred any back injury from a fall in service.  

The Veteran's contentions indicate that he did not have any preexisting injury prior to service.  Rather, he contended that his symptoms began in service following a fall while completing an obstacle course during basic training.  See, e.g., January 1983 Hearing Transcript (H.T.) at 1-2.  The numerous lay statements also indicate that the Veteran was healthy prior to service, with no back or leg problems.  Buddy statements from fellow service members show that the Veteran fell during service in November 1966 and injured his back.  See, e.g., December 1980 buddy statement.  Post-service medical records beginning in June 1967 show that the Veteran continued to report having an in-service injury in 1966.  An October 1980 hospital summary shows that a myelogram showed no abnormalities; the Veteran was diagnosed with low back pain of undetermined etiology.  A record dated in December 1980 shows that the Veteran's back complaints were possibly secondary to injury or were congenital.  In February 1982, the Veteran was diagnosed with probable syringomyelia.  

Although the Veteran submitted several pieces of evidence supporting his position that he did not have any preexisting disorders, none of the prior decisions found that such evidence was sufficient to reopen his previously denied claims.  Accordingly, at the time of the continued denial of the claims for service connection for back and left leg disorders in December 1991, the claims folder contained no competent evidence of a relationship between the Veteran's complaints and his service.  Thus, the RO, in December 1991, denied the claims to reopen the previously denied issues of entitlement to service connection for back and left leg disorders.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the December 1991 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issues of back and left leg disorders was received between the December 1991 rating decision and the August 2004 claim.  The December 1991 rating decision is thus final.  

The relevant evidence received since the December 1991 denial consists of additional VA treatment records dated from June 2005 to January 2008, SSA records, a statement from Dr. J.M dated in August 2010, an October 2009 buddy statement, a VA examination in January 2012, and the Veteran's contentions, including his testimony at the June 2012 hearing.  The VA treatment records and SSA records show that the Veteran continued to report that he injured his back in service and having no preexisting injury prior to service.  They also show that the Veteran has syringomyelia.  The August 2010 statement from Dr. J.M. indicates that lumbar stenosis and spondylosis might be related to service based on his review of the records available.  The buddy statement and the Veteran's contentions continue to reveal that he did not have any preexisting disorders and that he injured his back in a fall during basic training.  At the January 2012 examination, the Veteran reported that he injured his back when he fell in 1967.  Following examination, the examiner opined that it was less likely as not that the Veteran's current back pain was secondary to his activities in the military.  The examiner noted the pertinent STRs showing a preexisting injury, in addition to a normal myelogram in 1980.  Given the note from 1967 indicating the preexisting crush condition, as well as the normal myelogram in 1980, the examiner determined that it was less likely as not that the Veteran's current back pain was initially due to his fall, as he had reports of the preexisting crush injury.  The evidence fails to indicate that any preexisting disorders were aggravated by his military service.  

This newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claims of service connection for back and leg disorders because it does not tend to show that the Veteran's preexisting disorders were aggravated by his military service.  No medical professional has provided any opinion showing that the Veteran's "crush" injuries worsened beyond their natural progression during service.  In reaching this determination, the Board is cognizant of the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a claimant's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a claimant's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the Veteran's statements regarding not having a preexisting injury, as well as sustaining a back injury in a fall in service, are cumulative of contentions made at the time of the December 1991 denial.  Thus, although such statements are material because they address the issue of a nexus, they are not new because they reiterate the Veteran's previous contentions.  The buddy statement showing an in-service back injury is also cumulative as statements at the time of the December 1991 denial also reflected the report of an in-service injury.  Significantly, the additional evidence received since the final December 1991 decision does not show that the Veteran's back and left leg disorders were aggravated by his service.  As discussed above, the January 2012 examiner provided a negative nexus opinion.  As for the August 2010 opinion from Dr. J.M., although the credibility and competency is presumed, such opinion did not address the Veteran's STRs, which clearly showed a preexisting injury.  In this case, the Veteran's claims were previously denied as the evidence did not show that his preexisting injury was worsened by his service.  As Dr. J.M.'s opinion did not address the aggravation of a preexisting injury, the statement, while new, is not material.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen these previously denied issues. 

B.  Cervical Spondylosis

The Veteran contends that he also injured his neck in the in-service fall.  See, e.g., March 2005 claim with attached medical statement; June 2012 hearing transcript at 9.  The Veteran's testimony at his June 2012 hearing indicates that he had had continuous neck pain since his in-service fall.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).

A review of the Veteran's STRs does not show any in-service fall during basic training.  His STRs are also silent for any neck or cervical spine complaints.  His January 1967 discharge examination revealed a clinically normal neck.  The January 1967 medical board examination showed that the Veteran's neck was supple.  When the Veteran filed his initial claim for service connection in August 1967, he contended a spine injury and shortening his left leg.  He did not claim a neck injury.  Indeed, in connection with various claims for lumbar spine and left leg disorders--all of which were denied as noted above--the Veteran did not claim a neck disorder.

Buddy statements dated in December 1980, August 1982 and October 2009 show that the Veteran fell and injured his back in service; such statements do not indicate a neck injury.  Although the December 1980 statement indicated that the Veteran reportedly dislocated joints in his spine, it does not specifically indicate that cervical spine joints were dislocated.

According to post-service medical records, although the Veteran has had numerous low back complaints since 1967, the first indication of a cervical spine problem was in October 1980.  At that time, X-rays showed no evidence of a fracture or dislocation; well maintained disc spaces and vertical height; mild neural foramina impingement from C4-C7 on the right side; and normal os odontoid.  A record dated in August 1981 shows that the Veteran's neck examination was normal.  X-rays in March 1982 revealed reversal of the normal lordotic curvature without evidence of dislocation or fracture; some minimal disc space narrowing at C5-6; and intact os odontoid.  A neurology record dated in June 1986 shows that the Veteran had sensory loss at C6-7; the diagnosis was progression of disease (probably syrinx).  

A January 2005 letter from Dr. J.M. shows that the Veteran reported falling in 1966 during training and that he had neck pain following that injury.  He reported being told that he had a "cervical syrinx" following a 1983 myelogram.  An MRI in August 2001 reportedly revealed advanced cervical spondylosis; canal stenosis; and no obvious syrinx was appreciated.  Dr. J.M. opined that based on evaluating the Veteran over the past four years as well as the MRI studies, it appeared that the Veteran had suffered from cervical spondylosis with severe cervical stenosis.  That certainly was often related to falls that might injure the head and neck area.  The Veteran gave a fairly clear history of a fall in 1966, which apparently provoked electrical paresthesia diffusely in his body with transient weakness.  That certainly might imply that he had the onset of cervical stenosis at that time.

An additional letter from Dr. J.M. dated in August 2010 indicates that while lumbar stenosis and spondylosis might be related to the service based on a review of records available, the cervical spondylosis relationship was not as clear.  He referred to his January 2005 letter.

The Veteran was afforded a VA examination in January 2012.  He reported injuring his neck when he fell during basic training in 1967.  Following examination, the examiner noted that a review of the claims file showed a January 1967 record indicating that the Veteran had a history of an injury to his low back involving his being crushed beneath a dozer.  There were no notes indicating neck pain.  He also noted Dr. J.M.'s January 2005 letter.  The examiner opined that, given that there were no cervical spine complaints from his time spent in the military, it was less likely as not that the Veteran's current neck condition was secondary to his time spent in the military.  

Based on a review of the evidence, the Board concludes that service connection for cervical spondylosis is not warranted.  While the Veteran reported an in-service fall and buddy statements support such fall, the evidence fails to show that his cervical spondylosis is related to his military service.  

Initially, the Board finds that the Veteran did not incur an in-service injury to his neck.  In reaching this conclusion, the Board acknowledges the Veteran's many reports of falling while completing an obstacle course during basic training, in addition to the buddy statements supporting the Veteran's assertions.  In this regard, the Board finds the Veteran competent to report having fallen in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Board does not find the Veteran credible that a neck injury was incurred as a result of any in-service fall.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board observes that the Veteran's STRs are silent for any neck complaints; although he had back complaints, he did not make any reference to his neck hurting.  No cervical spine or neck complaints were reported at the medical board in January 1967.  The Veteran was not diagnosed with any cervical spine disorder at that time.  The Veteran's buddy statements, while confirming a fall, indicate that his back--not his neck--were injured.  There is nothing in the contemporaneous service records to suggest that the Veteran incurred any specific cervical spine or neck injury.  In this case, the Board finds the service records to be more reliable than the Veteran's unsupported assertion of events now over four decades later and made in furtherance of his claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Furthermore, the Board finds it especially probative that although the Veteran filed an initial service connection claim in 1967, he did not allege any cervical spine disorder until the current claim, filed in 2005.  As discussed above when denying the Veteran's petition to reopen previously denied service connection claims, the Veteran has filed several claims since his discharge from service, all pertaining to his back and his left leg.  Although the Veteran reported back problems, none of his claims indicated that the Veteran was also claiming a neck or cervical spine disorder.  The Veteran has been asserting his in-service fall since a claim filed in August 1982; although he repeatedly reported a back injury, he did not report that his neck was injured.  The fact that the Veteran sought service connection for back and left leg problems on numerous occasions, but not neck or cervical spine problems until the current claim, weighs against a finding that any in-service fall resulted in a cervical spine injury.

As there were no neck or cervical spine complaints in service, in light of the Veteran having documented back and left leg problems in service, and because the Veteran had a normal neck at discharge from service and no cervical spine disorder was diagnosed at his medical board examination, the Board concludes that no chronic cervical spine disability began in service.  This conclusion is supported by the VA examiner's opinion.

In this case, the January 2012 examiner opined that given that there were no cervical spine complaints from his time spent in the military, it was less likely as not that the Veteran's current neck condition was secondary to his time spent in the military.  Such opinion was premised upon a review of the pertinent records, an examination of the Veteran, in addition to the Veteran's reported history.  Therefore, the Board finds the VA examiner's opinion highly probative and weighs against a finding of service connection.

In reaching this conclusion, the Board acknowledges the opinions from Dr. J.M.  Here, in his January 2005 letter, Dr. J.M. opined that the Veteran's reported history pertaining to the in-service fall certainly might imply that he had the onset of cervical stenosis at that time.  However, the Board finds this opinion speculative as it equally implies that the Veteran's cervical stenosis might not have had its onset in service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinion that the Veteran's cervical stenosis might have had its onset in service in-service is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Moreover, there is no indication that Dr. J.M. reviewed the Veteran's pertinent STRs, including the medical board evaluation in January 1967 that failed to show a cervical spine disorder.  It appears that Dr. J.M. based his opinion, in part, on the Veteran's reported history.  However, for the reasons set forth above, the Board does not find the Veteran's report of the occurrence of his cervical spine complaints in service to be credible.  Thus, the Board finds that Dr. J.M.'s opinion is of limited, if any, probative value and therefore, cannot be used to support an award of service connection.

Furthermore, in his August 2010 opinion, Dr. J.M. opined that a relationship between the Veteran's cervical spondylosis and his in-service fall was not clear.  Such opinion was provided after a review of some of the Veteran's STRs, although which service records the Veteran provided to Dr. J.M. is not clear.  This opinion from Dr. J.M. further supports the conclusion that any positive nexus between the Veteran's current cervical spondylosis and his military service is speculative and/or based on an inaccurate factual premise.  

Here, the most competent and probative medical opinion of record, that of the VA examiner, indicates that the Veteran's cervical spondylosis is not related to his military service.  Thus, the evidence fails to show a relationship between the Veteran's cervical spondylosis and any reported in-service fall.  In reaching this conclusion, the Board acknowledges the Veteran's contentions of having neck pain since service.  However, for the reasons set forth above, the Board does not find his contentions of the onset of his cervical spine symptoms beginning in service and continuing since service credible.  Moreover, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, the only believable medical opinion of record, that of the VA examiner, indicates that the Veteran's cervical spondylosis is not related to his military service. 

The Board acknowledges the Veteran's belief that he has cervical spondylosis that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for cervical spondylosis.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for cervical spondylosis is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

New and material evidence sufficient to reopen a claim of service connection for a back disorder, to include tilted pelvis with spina bifida and scoliosis of the lumbar and dorsal spine having not been received, the application to reopen is denied.

New and material evidence sufficient to reopen the previously denied claim of service connection for 3/4-inch shortening of the left leg having not been received, the application to reopen is denied.

Entitlement to service connection for cervical spondylosis is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


